Case 2:19-cv-13429-PDB-DRG ECF No. 9 filed 12/03/19     PageID.116    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


GENERAL MOTORS LLC,
GENERAL MOTORS COMPANY,                     Case No. 19-cv-13429

                     Plaintiffs,            Honorable Paul D. Borman
       against

FCA US LLC, FIAT CHRYSLER
AUTOMOBILES N.V., ALPHONS
IACOBELLI, JEROME DURDEN,
MICHAEL BROWN,

                     Defendants.


                           NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that J. Michael Huget of the law firm of Honigman

LLP hereby enters his appearance as counsel on behalf of Plaintiffs in the above-

referenced matter.

Dated: December 3, 2019              Respectfully submitted,

                                     HONIGMAN LLP
                                     By: s/J. Michael Huget
                                     J. Michael Huget (P39150)
                                     315 East Eisenhower Parkway
                                     Suite 100
                                     Ann Arbor, MI 48108
                                     Telephone: (734) 418-4254
                                     mhuget@honigman.com

                                     Attorney for Plaintiffs General Motors LLC and
                                     General Motors Company
Case 2:19-cv-13429-PDB-DRG ECF No. 9 filed 12/03/19          PageID.117    Page 2 of 2




                           CERTIFICATE OF SERVICE
        I hereby certify that, on December 3, 2019, I caused to be electronically filed

a copy of the foregoing with the Clerk of the Court which will send notification of

such filing to all counsel of record.


                                        HONIGMAN LLP
                                        By: s/J. Michael Huget
                                        J. Michael Huget (P39150)
                                        315 East Eisenhower Parkway
                                        Suite 100
                                        Ann Arbor, MI 48108
                                        Telephone: (734) 418-4254
                                        mhuget@honigman.com

                                        Attorney for Plaintiffs General Motors LLC and
                                        General Motors Company



33005936.1




                                           2
